DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two pistons comprising a membrane or diaphragm (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "each of the at least two pistons comprising a membrane or diaphragm" is not described in the specification or shown in the drawings. The membrane of Fig. 12B is shown with a cam, not as part of a piston. The embodiment shown in Fig. 5 shows both a piston and bellows, but they are separate components. There is no support for a piston comprising a diaphragm or membrane.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 24-27, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015114153 A1 (Serret Avila et al.) in view of US 20040194845 A1 (Du Toit).
Regarding Claim 18, as best understood, Serret Avila et al. discloses (Para. [0027]- [0028]; Figs. 1-9) a wheel, comprising: a hub (7), a rim (12), and an inflatable tyre (3) in which the hub is situated around a rotation axle (10) of the wheel and the hub rotates about the stationary rotation axle upon rotation of the wheel (Para. [0032]- [0033]); a compressor (pump comprising axle 33 and vanes 30 or eccentric rotor 48 and chambers 40) disposed substantially inside the hub (Para. [0035]- [0037], [0039]), the compressor comprising at least two pistons for compressing air, each of the at least two pistons comprising a membrane or diaphragm for compressing the air (the chambers 40 are membranes or diaphragms that act as pistons); a drive (rotor 33 or 48) for driving the compressor (Para. [0033], [0040]); and a first connection (air conduit 9) for connecting an outlet of the compressor to the inflatable tyre of the wheel (Para. [0028]- [0029], [0041]); wherein the compressor is configured for compressing outside air, the compressor having an inlet (port 9) for taking in air at atmospheric pressure and the outlet (port 34) for delivering air at an increased pressure, and wherein the hub is provided with an air intake (main system air inlet valve 11) for supplying air to the inlet of the compressor (Para. [0032]- [0033]).
Serret Avila et al. does not disclose the drive is rotatable with respect to the rotation axle in a direction opposite to that of the hub.
However, Du Toit teaches (Para. [0036]; Figs. 1-47) a pump and clutch structure 12 to inflate a tire, wherein the drive of the pump is rotatable with respect to the rotation axle in a direction opposite to that of the hub (Para. [0077]- [0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotor of the pump disclosed by Serret Avila et al. with a planetary gear system, as taught by Du Toit, as an alternative driving arrangement in order to drive the pump.
Regarding Claim 19, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses an air reservoir (18) for storing the air at increased pressure, the air reservoir positioned inside the rim of the wheel, wherein the first connection (conduit 9) is configured for connecting the outlet of the compressor to the air reservoir or the inflatable tyre of the wheel, and comprising a second connection (conduit 17) for connecting the air reservoir and the inflatable tyre of the wheel (Para. [0028]- [0029]).
Regarding Claim 20, Serret Avila et al. and Du Toit disclose the wheel according to claims 18-19, as discussed above. Serret Avila et al. further discloses (Para. [0040], [0047]) a controller (pressure control bar 14) for controlling the air supply and connecting the first connection to either the air reservoir or the inflatable tyre, the controller comprising a two-way valve or a three-way valve (pressure control valve 45).
Regarding Claim 24, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0035], [0042]- [0044]) the compressor is connected to the hub (7) in a fixed and/or non-rotating manner (fixed to hub).
Regarding Claim 25, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0041]; Fig. 9) each piston or bellows (chambers 40) includes a non-return valve (check valves 41, 42) that allows air to be supplied while preventing compressed air from leaking.
Regarding Claim 26, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0044]- [0047]) the drive comprises a camshaft (eccentric pump 48) rotatable about the rotation axle for converting the rotation of the drive into a reciprocating or pumping movement at right angles to the rotation axle or in a radial direction.
Du Toit also teaches (Para. [0045]; Figs. 12-36) the drive comprises a camshaft (shaft 216) rotatable about the rotation axle for converting the rotation of the drive (eccentric 228) into a reciprocating or pumping movement at right angles to the rotation axle or in a radial direction (radially).
Regarding Claim 27, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above.
Serret Avila et al. does not disclose the compressor and the drive include teeth which are connected by a planetary gear clutch, in which the teeth of the planetary gear clutch and the teeth of the compressor have a ratio greater than 1.
Du Toit teaches (Para. [0077]- [0079]; Figs. 45-47) the compressor (pump 500) and the drive (gear 508) include teeth which are connected by a planetary gear clutch (gear 506).
Du Toit does not teach the teeth of the planetary gear clutch and the teeth of the compressor have a ratio greater than 1.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor and drive disclosed by Serret Avila et al., as modified by Du Toit, to have the teeth of the planetary gear clutch and the teeth of the compressor with a ratio greater than one because a gear ratio is a routine design variable depending on desired rate at which the compressor pumps.
Regarding Claim 32, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0028]- [0029]) a hub (7) for use in the wheel.
Regarding Claim 33, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses a bicycle (Para. [0027]; Fig. 1) including at least one wheel.
Regarding Claim 34, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0033]- [0035], [0040]) a compressor (pump) for incorporating in a hub or in a wheel. 
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serret Avila et al. in view of Du Toit as applied to claim 18 above, and further in view of US Patent 6,082,708 (Mullican et al.).
Regarding Claim 35, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses the membrane or diaphragm (chambers 40) can be made of a rubber compound or other polymers. 
Serret Avila et al. does not disclose the membrane or diaphragm is reinforced.
However, Mullican et al. teaches (col. 2 lines 43-57) a bellows that can be made of rubber and reinforced with various fibers or other strengthening materials.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane or diaphragm to be reinforced, such as taught by Mullican et al., to allow the membrane to expand while maintaining strength.
Allowable Subject Matter
Claims 21, 23, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicant argues support for amendment of claim 18 to include the limitation “each of the at least two pistons comprising a membrane or diaphragm for compressing the air” may be found in Para. [0021] of the published specification. However, as discussed above, the specification does not describe membranes or diaphragms as part of a piston. In Para. [0068] and shown in Fig. 13, the membrane compresses air due to a cam shaft. The chambers of Serret Avila et al. are membranes that act as pistons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617